J-A32033-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                 Appellee                   :
                                            :
           v.                               :
                                            :
GREGG R. CARIGNAN,                          :
                                            :
                 Appellant                  :   No. 300 MDA 2017

          Appeal from the Judgment of Sentence January 20, 2017
           in the Court of Common Pleas of Cumberland County,
            Criminal Division, at No(s): CP-21-SA-0000212-2016

BEFORE:     OTT, DUBOW, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED JANUARY 31, 2018

      Gregg Carignan (Appellant) appeals pro se from the judgment of

sentence to pay a fine of $15 following a summary conviction for parking

illegally. We affirm.

      On January 13, 2016, Appellant received a traffic citation for parking an

unhitched trailer on a roadway in Hampden Township in violation of a local

ordinance that provides as follows.

      It shall be unlawful for any person to park a trailer (which shall
      mean a vehicle without motive power, designed to carry property
      of [sic] passengers or designed and used exclusively for living
      quarters wholly on its own structure, and to be drawn by a motor
      vehicle or tractor and including, but not limited to, house trailers,
      boat trailers and rental handling trailers), upon any street or
      highway in the Township, without having attached to such trailer a
      means of mechanical traction constructed or designed for the
      purpose of drawing such trailer.




*Retired Senior Judge assigned to the Superior Court.
J-A32033-17


Hampden Township, Pa., Code of Ordinances, ch. 15, § 405(2) (1999)

(“Ordinance 99-03”). On June 27, 2016, Appellant was found guilty following

a summary trial before a magistrate. Appellant timely filed a notice of appeal

to the Cumberland County Court of Common Pleas on July 26, 2016. A de

novo hearing was held on January 13, 2017, wherein Appellant challenged the

validity of Ordinance 99-03.     On January 20, 2017, the trial court found

Appellant guilty and sentenced him as noted above. Simultaneously, the trial

court issued an opinion finding Ordinance 99-03 valid.

      Appellant timely filed a notice of appeal.1 On appeal, Appellant has set

forth several issues in a rambling and incoherent fashion. His statement of

questions lists seven questions for our review, but his argument section is not

divided into seven parts; rather, it is one long argument spanning eight

pages.2 Appellant’s Brief at 3, 5-13. In attempting to examine the issues

raised by Appellant, we have distilled his claims into four questions for our

review.

      1. Whether Ordinance 99-03 is invalid and in violation of 75
         Pa.C.S. § 3353 because Hampden Township did not conduct a
         traffic study or erect a traffic-control device in connection with
         Ordinance 99-03?



1 The trial court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). The trial court has
not authored a 1925(a) opinion, but we do have the benefit of its January 20,
2017 opinion.

2 Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as
there are questions to be argued”).

                                      -2-
J-A32033-17


      2. Whether Ordinance 99-03 discriminates against trailers?

      3. Whether Appellant’s neighbor tampered with the chains on his
         trailer?

      4. Whether Ordinance 99-03 exceeds the policing authority of
         Hampden Township because there is no safety hazard and the
         prohibition is for purely aesthetic reasons?

See Appellant’s Brief at 3, 5-13.

      We first address Appellant’s challenge to the validity of Ordinance

99-03. Appellant spends seven of the eight pages of his argument section on

this claim, primarily quoting 75 Pa.C.S. § 3353 and 75 Pa.C.S. § 6109 in their

entirety, to argue that the ordinance is unenforceable because Hampden

Township did not conduct a traffic study or erect a traffic-control device.

Appellant’s Brief at 5-12.

      The subsection of the Motor Vehicle Code relied upon by Appellant

provides that

      [t]he department on State-designated highways and local
      authorities on any highway within their boundaries may by
      erection of official traffic-control devices prohibit, limit or
      restrict stopping, standing or parking of vehicles on any highway
      where engineering and traffic studies indicate that stopping,
      standing or parking would constitute a safety hazard or where the
      stopping, standing or parking of vehicles would unduly interfere
      with the free movement of traffic.

75 Pa. C.S. § 3353(d) (emphasis added). Subsection 3353(d) makes it clear

that a study is required before erecting a traffic control device.        Here,

Ordinance 99-03 did not involve the erection of a traffic control device.




                                    -3-
J-A32033-17


Accordingly, no study was required, and this statute does not support

Appellant’s claim.

      In the single remaining page of his argument Appellant sets forth his

next three claims without reference to any legal authority. “[A]s Appellant

has cited no legal authorities nor developed any meaningful analysis, we find

[these issues] waived for lack of development.”            Commonwealth v.

Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014) (quoting Commonwealth

v. McLaurin, 45 A.3d 1131, 1139 (Pa. Super. 2012)); see also Pa.R.A.P.

2119(a) and Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (reiterating that “it is an appellant’s duty to present arguments that are

sufficiently developed for our review[]”). Appellant provides no more than

conclusory arguments, which he claims should result in this Court finding

Ordinance 99-03 unenforceable. “This Court will not act as counsel and will

not develop arguments on behalf of an appellant.” Hardy, 918 A.2d at 771.

      Accordingly, after a review of the briefs, record, and applicable case law,

we are not persuaded that Appellant’s issues warrant relief from this Court.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/31/18


                                      -4-